Citation Nr: 1713454	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of right shoulder strain prior to October 5, 2011, and thereafter in excess of 20 percent for right shoulder impingement syndrome, rotator cuff tendonitis, and rotator cuff tear (both referred to hereinafter as right shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976, February 1991 to May 1991, October 2004 to February 2005, and July 2005 to February 2006.  He also had almost 24 years of additional service with a reserve component, including a period of active duty training from July 2003 to June 2004.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right shoulder disability and assigned a noncompensable rating from February 8, 2005 to July 31, 2005 and from February 12, 2006 forward.  The Veteran appealed the initially assigned rating, and in a September 2010 rating decision, a 10 percent rating was assigned, effective March 12, 2006.  

Thereafter, in a June 2015 decision, the Board assigned a 10 percent rating for the entire appeal period.  The Veteran then appealed that rating to the United States Court of Appeals for Veterans Claims (Court), which granted the parties' Joint Motion for Partial Remand (Joint Motion) to vacate and remand the June 2015 decision to the extent it denied an initial rating in excess of 10 percent for the Veteran's right shoulder disability.  

The Board remanded the case in July 2016 for additional development.  While the case was in remand status, in a November 2016 rating decision, the Appeals Management Center granted a 20 percent rating, effective October 5, 2011.  The case now returns to the Board for further adjudication. 

The Board notes that, since the most recent RO adjudication of the case in November 2016, additional VA treatment records have been added to the claims file.  However, as such records are not pertinent to the issue on appeal, initial RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDING OF FACT

For the entire rating period on appeal, the Veteran's right shoulder disability has been manifested by painful motion, specifically painful overhead reaching and lifting, but has not been manifested by motion limited to midway between side and shoulder level even taking into account his complaints of pain.  Nor does has the right shoulder disability been manifested by ankylosis, impairment of the humerus, impairment of the clavicle, or impairment of the scapula.


CONCLUSION OF LAW

For the entire appellate period, the criteria for an initial 20 percent rating for a right shoulder disability, but no higher, have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5200-5203 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Presently, the Veteran's service-connected right shoulder disability is rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5024, prior to October 5, 2011 and 20 percent under DC 5201 thereafter.

Under the laws administered by VA, disabilities of the shoulder, arm, wrist and hand are rated under 38 C.F.R. § 4.71a. For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant and his right upper extremity is his dominant extremity for rating purposes.  See VA examinations dated in July 2005 and October 2011.

38 C.F.R. § 4.71a, Diagnostic Code 5024, provides that tenosynovitis is rated as limitation of motion of the affected part s degenerative arthritis.

38 C.F.R. § 4.71a, Diagnostic Code 5200, provides that favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder) and 30 percent evaluation (major shoulder).  Intermediate, between favorable and unfavorable, ankylosis of scapulohumeral articulation warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  Unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from side, warrants a 40 percent evaluation (minor) and 50 percent evaluation (major). 

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the major and minor arm at shoulder level warrant a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5202 provides that malunion of the humerus with moderate deformity warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level, warrants a 20 percent evaluation.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Fibrous union of the humerus warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).  Nonunion of the humerus (false flail joint) warrants a 50 percent evaluation (minor) and 60 percent evaluation (major).  Loss of head of humerus (flail shoulder) warrants a 70 percent evaluation (minor) and 80 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5203 provides that malunion of the clavicle or scapula warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent evaluation. Dislocation of the clavicle or scapula warrants a 20 percent evaluation. 

Facts

The Veteran was afforded VA examinations of his right shoulder in July 2005, August 2010, October 2011, and October 2016.  Treatment records also reference the right shoulder.

The Veteran reports that his injury occurred in January 2005 while putting on his body armor.  Specifically, he first noticed shoulder pain after a fall when threw the body armor over his head, which is the normal routine in order to put on body armor.  The Veteran has magnetic resonance imaging (MRI) confirmed partial rotator cuff tear in the right shoulder which noted that tendinitis was suspected.  As noted, the Veteran is right-hand dominate.

A treatment note from February 2005 noted that right shoulder flexion and abduction were within normal limited, but that the Veteran experienced mild discomfort at 95 degrees for abduction and 100 degrees for forward flexion.

The July 2005 examiner noted that the Veteran was taking Naprosyn and a Glucosamine chondroitin.  At the time of the examination, his condition had improved since January 2005 and he felt no shoulder pain, except during flare-ups precipitated by lifting heavy weights, such as dumbbells.  The flare-ups were of mild-to-moderate severity and would last a few minutes to a few hours and were alleviated by rest or Naprosyn.  Right shoulder abduction and extension were measured to 180 degrees, and internal and external rotation were measured to 90 degrees.  No additional limitation or functional impairment was found as a result of the flare-ups during this period.  Similarly, no pain, weakness, fatigability, lack of endurance or incoordination was shown upon repetitive shoulder movement.

At the August 2010 examination, it was reported that the Veteran had been treating his right shoulder disability with physical therapy and repeated injections for symptom control.  The Veteran noted that his pain comes and goes and that he had to be very cautious about shoulder motions, including reaching behind him and above his head.  Flare-ups of a moderate nature were reported to occur every two to three weeks and last a day or two and onset after repetitive motion above the head or heavy lifting.  Due to his shoulder problems, the Veteran reported no longer carrying his briefcase to work.  Range of active motion in the shoulder was tested and found to be normal bilaterally, but pain on active motion was noted on the right side, which limited right internal rotation to 85 degrees.

In October 2011, the Veteran was afforded another VA examination of his shoulder.  He noted experiencing sharp fleeting shoulder pain only with certain movements two to three times per week, with residual dull pain lasting for two to three hours.  During a flare-up he experienced increased pain and limited range of motion.  At this time, he was taking Naproxen twice daily to control the pain.

Right shoulder flexion was measured to 155 degrees, and right shoulder abduction was measured to 145 degrees, with no further limitation due to pain or on repetition.  Left shoulder flexion was measured to 165 degrees, and left shoulder abduction was measured to 155 degrees, with no further limitation due to pain or on repetition.  However, the Veteran experienced pain on palpation of the joints/soft tissue/bicep tendon and guarding of the right shoulder.  Right shoulder abduction and forward flexion was measured as active movement against some resistance, while left shoulder abduction and forward flexion strength was measured as normal.

The Veteran tested positive for the external rotation/infraspinatus strength test and lift-off subscapularis test in the right shoulder.  It was reported that the Veteran has problems with fast activities, overhead work, and those jobs requiring lots of leverage.  He was not able to throw overhead, had difficulty hammering, carrying a briefcase, and reaching behind him.  The Veteran also reported being unable to lift more than 25 pounds without pain, to sleep or sit with his right shoulder elevated, or play tennis, baseball, or softball.

Most recently, in October 2016, the Veteran was afforded a VA examination, in compliance with the Board's July 2016 remand.  The examiner noted right shoulder impingement syndrome, right shoulder rotator cuff tendonitis, rotator cuff tear, subacromial/subdeltoid bursitis, and acromioclavicular joint osteoarthritis.

The Veteran reported that his right shoulder does not hurt all the time.  Rather, it onsets upon raising his arm, lifting, and sudden movements of his head to the rear.  He has discomfort raising the arm above or behind his head.  He reported that repetitive motion, such as weightlifting, will cause him to hurt for a few weeks afterward.  The Veteran also reported getting "really bad" (severe) flare ups about every two to four years that last a few weeks if not attended to, during which he avoids activities which may cause pain.  Less severe flare ups occur when he does household shores, such as working on his water heater.  He avoids swift movements (such as throwing a ball) and repetitive motions (such as painting, washing things).

Range of motion measurements for the shoulder were included in the examination.  Right shoulder flexion was measured to 170 degrees, right shoulder abduction was measured to 140 degrees, external rotation was measured to 65 degrees, and right shoulder rotation was measured to 75 degrees.  Pain on weightbearing was noted and reported to cause functional loss on all motion measured in the right shoulder.  There was also mild tenderness on palpation at the distal clavicle and crepitus found.  Upon repetition, flexion was further limited to 140 degrees, which was caused by pain, fatigue, and lack of endurance.

As to the left shoulder, flexion was measured to 145 degrees, right shoulder abduction was measured to 155 degrees, external rotation was measured to 80 degrees, and right shoulder rotation was measured to 75 degrees.  The left shoulder range of motion was said to be abnormal.  There was no evidence of pain on weight bearing and palpation.

The Veteran also tested positive for the Hawkins' impingement test and the lift-off subscapularis test was not performed.  The examination was not conducted during a flare-up.  Further, passive range of motion testing was not conducted for fear of injuring the shoulder.  The examiner noted a "rapid decline" in range of motion during the DeLuca measurements.  There was no evidence of pain when the joint is used in non-weight bearing.

Private treatment records have also been associated with the claims file, including pursuant to the Board's July 2016 remand.  A private treatment record from May 2012 and August 2016 show "full" and "normal" range of motion measurements for the shoulders.  The Veteran also reported receiving three injections of steroids for painful exacerbations of the right shoulder disability.

Lay statements from the Veteran and his daughter are also of record.  His daughter reports that her father lived with her in 2016 and helped her prepare her house for sale.  While cleaning the back port ceiling in the summer of 2016, the Veteran had to stop the project and could not paint the ceiling because of pain in his right arm/shoulder.  The Veteran in his statement provides as similar account, in so far as the statement is relevant to the issue of an increased rating.

Analysis

It is clear from the evidence of record that the Veteran has experienced painful motion in the shoulder upon raising his right arm (his dominant arm) upward, above the shoulder, equating to flexion or abduction to 90 degrees, see 38 C.F.R. § 4.71, Plate I.  This warrants a 20 percent rating under 38 C.F.R. § 4.71a, DC 5201, for the entire appellate period.  Furthermore, a 20 percent rating is the minimum compensable rating for the shoulder joint based on limitation of motion as there is no 10 percent rating.  See Sowers v. McDonald, 27 Vet. App. 472, 481-82 (2016) (noting that while there is a 10 percent rating available for the shoulder across all diagnostic codes, a 20 percent rating is the minimum compensable rating for the shoulder for limitation of motion).

This 20 percent rating fully reflects the Veteran's pain, difficulty lifting more than 25 pounds, and difficulty with sudden movements of the right shoulder.  A higher rating under 38 C.F.R. § 4.71a, DC 5201 is not warranted because during the rating period painful motion for right shoulder abduction and flexion was reported, at worst, to 95 degrees and 100 degrees respectively.  Even with consideration of flare-ups, painful motion and other factors, the evidence does not show that the arm has been limited to midway between side and shoulder level, which would be to 45 degrees or over 50 percent less motion than shown at the worst during the appeal period.  Thus, a higher rating is not warranted as there is insufficient evidence of further limited or painful range of motion.

Although the examinations during the appellate period were not conducted during the Veteran's severe flare-ups, such flare-ups were reported to occur only every 2-4 years and are of a short duration.  The Board finds that such infrequent flare-ups of a short duration accurately capture the Veteran's true disability picture such as to warrant a higher rating even for a particular stage.  Further, the examinations of record test the Veteran's more frequent flare-ups which he reports to occur on repetitive motion, which dissipate with rest of the right shoulder, and which do not approximate the next higher level of limitation of motion to 45 degrees from the side.

With respect to the October 2016 examiner's decision not to complete range of motion testing on passive motion for fear of further injuring the Veteran and noted decreased range of motion during DeLuca testing, the Board finds that such concern reflects what the Veteran has consistently reported about his disability-that he experiences pain on repetitive motion.  The 20 percent rating assigned herein adequately reflects such pain, fatigability, and limited use of the right shoulder.  Further, the Board finds that the examination was adequate for rating purposes and complies with 38 C.F.R. § 4.59.  Therefore, as further testing, in the opinion of the examiner, would be detrimental to the Veteran and all necessary range of motion testing was completed on active motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board's remand cited to Correia and the October 2016 examination complies with Correia because the examiner adequately explained why the complete testing could not be conducted.

Furthermore, higher or separate ratings under 38 C.F.R. § 4.71a, DC 5200, 5202, 5203, are not warranted as there is no evidence of ankyloses, other impairment of the humerus or clavicle or scapula.

Therefore, an initial rating of 20 percent, but no higher for the right shoulder is warranted for the entire rating period on appeal.  However, as the preponderance of the evidence is against an even higher initial rating, there is no doubt to be resolved and an initial rating in excess of 20 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Prior to October 5, 2011, an initial 20 percent evaluation for service-connected right shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for a right shoulder disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


